 1
     Elliot Gale (Bar #263326)
 2   egale@gajplaw.com
     Joe Angelo (Bar #268542)
 3   jangelo@gajplaw.com
     Scott Johnson (Bar #287182)
 4
     sjohnson@gajplaw.com
 5   Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
 6   Roseville, CA 95747
 7
     916-290-7778 ph
     916-721-2767 fax
 8
     Attorneys for Plaintiff
 9   Jennifer Hatfield
10

11
                                  UNITED STATES DISTRICT COURT

12             EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION

13                                                        Civil Case No.: 2:19-CV-01611-JAM-KJN

14    JENNIFER HATFIELD,                                                ORDER
15                   Plaintiff,
16
             v.
17
      EQUIFAX INFORMATION SERVICES,
18    LLC; COMENITY BANK; JPMORGAN
      CHASE BANK, N.A.,
19
                     Defendants.
20

21                                               ORDER
22

23
             Pursuant to the stipulation of the Parties, Chase is dismissed with prejudice from the
      above-captioned action, and each party shall bear its own attorneys’ fees and costs.
24
             IT IS SO ORDERED.
25

26
       DATED:      9/13/2019                                 /s/ John A. Mendez________________
27                                                           JOHN A. MENDEZ
28
                                                             UNITED STATES DISTRICT JUDGE



                                             [PROPOSED] ORDER -1-
